DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (AU 2011236087) in view of Dosker (US Patent No. 2,653,890).
Regarding claim 1, Chan teaches a decorative panel (page 2, lines 10-15) comprising a substrate material and a decorative top layer (page 2, lines 10-25), wherein the decorative top layer is formed by at least one timber layer with a wood structure (page 2, lines 10-20, page 4, lines 5-10).
Chan fails to teach wherein the timber layer is a compressed timber layer with naturally occurring vessels throughout a thickness of the wood structure, the vessels being collapsed.  However, Dosker teaches a timber layer compressed with naturally occurring vessels throughout a thickness of the wood structure, the vessels being collapsed (col. 2, lines 25-55, col. 3, lines 40-70, col. 4, lines 20-30).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the vessels of Dosker in the timber layer of Chan in order to provide a stronger bond with the fibers (Dosker, col. 4, lines 5-11).
Regarding claim 2, Chan teaches wherein the timber layer has a permanent increased density as compared to an original timber layer (page 2, lines 10-25).
Regarding claim 3, Chan does not disclose wherein the timber layer has an increased density of at least 20 percent or at least 50 percent.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in density involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the density of Chan in order to provide the visual effects of a natural wood product (page 2, lines 5-10).
Regarding claim 4, Chan teaches wherein the substrate material is a wood-based material, selected from the group consisting of MDF or HDF board (page 2, lines 20-25).
Regarding claim 5, Chan teaches wherein the decorative panel comprises a glue layer between the decorative top layer and the substrate material to attach the decorative top layer to the substrate material (page 2, lines 10-25).
Regarding claim 6, Chan teaches wherein the glue layer comprised an adhesive or a thermosetting adhesive (page 2, lines 20-25).
Regarding claim 7, Chan teaches wherein the decorative top layer comprising a wear resistant coating or a wear resistant coating that is a UV lacquer (page 2, lines 25-30, page 3, lines 15-20, page 4, lines 10-15).
Regarding claim 8, Chan teaches wherein the decorative panel is a rectangular floor panel which, at, at least one pair of opposite edges, or at both pairs, comprises mechanical coupling allowing to couple two of such floor panels to each other such that a locking is created in a vertical direction perpendicular to a plane of the coupled panels, as well as in a horizontal direction perpendicular to the coupled edge and in the plane of the coupled panels, the mechanical coupling being in the substrate material (page 1, lines 1-5, page 3, lines 10-15, page 4, lines 30-31).
Regarding claim 9, Chan fails to teach wherein the timber layer comprises a wood grain comprising both summer wood grain and spring wood grain, wherein the timber layer comprises raised portions and depressed portions, wherein the raised portions correspond to the summer wood grain and the depressed portions correspond to the spring wood grain.  However, Dosker teaches a timber layer compressed with naturally occurring vessels throughout a thickness of the wood structure, the vessels being collapsed (col. 2, lines 25-55, col. 3, lines 40-70, col. 4, lines 20-30), wherein the timber layer comprises a wood grain comprising both summer wood grain and spring wood grain, wherein the timber layer comprises raised portions and depressed portions, wherein the raised portions correspond to the summer wood grain and the depressed portions correspond to the spring wood grain (col. 3, lines 4-25, 40-50). 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the vessels of Dosker in the timber layer of Chan in order to provide a stronger bond with the fibers (Dosker, col. 4, lines 5-11).
Regarding claim 10, Chan fails to teach wherein the wood structure is free from voids.  However, Dosker teaches a timber layer compressed with naturally occurring vessels throughout a thickness of the wood structure, the vessels being collapsed (col. 2, lines 25-55, col. 3, lines 40-70, col. 4, lines 20-30), wherein the wood structure is free from voids (col. 4, lines 20-30, 70-75).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the vessels of Dosker in the timber layer of Chan in order to provide a stronger bond with the fibers (Dosker, col. 4, lines 5-11).
Regarding claim 11, Chan teaches wherein the timber layer has a thickness of 0.1 to 2 mm which reads on Applicant’s claimed range of below 1.5 mm or below 1 mm and above 0.2 mm (page 4, lines 6-7).
Regarding claim 12, Chan fails to teach wherein the timber layer is a stained timber layer.  However, Dosker teaches a timber layer compressed with naturally occurring vessels throughout a thickness of the wood structure, the vessels being collapsed (col. 2, lines 25-55, col. 3, lines 40-70, col. 4, lines 20-30), wherein the timber layer is a stained timber layer (col. 1, lines 45-55, col. 2, lines 15-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the vessels of Dosker in the timber layer of Chan in order to provide a stronger bond with the fibers (Dosker, col. 4, lines 5-11).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/10/2022